                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                        CRIMINAL FILE NO.
            v.                          1:18-CR-435-2-TWT
MEKA SILVANUS ADESINA
also known as
Sly,
   Defendant.


                                    ORDER

       This is a criminal action.   It is before the Court on the Report and

 Recommendation [Doc. 64] of the Magistrate Judge recommending denying the

 Defendant’s Motions to Suppress [Doc. 37, 38, 39 & 40] because the Defendant

 is a fugitive. The Court approves and adopts the Report and Recommendation

 as the judgment of the Court. The Defendant’s Motions to Suppress [Doc. 37,

 38, 39 & 40] are DENIED.

       SO ORDERED, this 25 day of October, 2019.


                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge




 T:\ORDERS\USA\18\18cr435-2\r&r.docx
